Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“ a power source determination portion to determine whether the source of power is the first power source or the second power source; and a backlight selection portion to selectively activate one of the first backlight source or the second backlight source based on determination by the power source determination portion” in claim 2.


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 recites “a power source determination portion to determine whether the source of power is the first power source or the second power source; and a backlight selection portion to selectively activate one of the first backlight source or the second backlight source based on determination by the power source determination portion”.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hara (US 6885360).
Regarding claim 1 Hara teach an apparatus (fig. 2), comprising: 
a display panel (fig. 1A, panel 54); 
at least two backlight sources to backlight the display panel (col. 2, line 18-20    In accordance with the present invention a cold cathode tube or fluorescent lamp and a light emitting diode (LED) are used as light sources providing backlight for a transmissive liquid crystal display device); and  
a controller (fig. 1A. Item 70) to selectively activate a first backlight source of the at least two backlight sources when a first power source is detected and to selectively activate a second backlight source of the at least two backlight sources when a second power source is detected, the first backlight source and the second backlight source being different (fig. 1A, col. 4, line 43-53, cold cathode fluorescent lamp driving unit 74 

Regarding claim 2 Hara teach wherein the controller includes: 
a power source determination portion (fig. 1A. Item 70, item 72) to determine whether the source of power is the first power source or the second power source; and a backlight selection portion (fig. 1A. Item 70, item 72)  to selectively activate one of the first backlight source or the second backlight source based on determination by the power source determination portion (fig. 1A, col. 4, line 43-53, cold cathode fluorescent lamp driving unit 74 is coupled to an external AC power supply (not shown) and to a DC battery (not shown). The LED driving unit 76 is coupled to the DC battery. The LED driving unit 76 may be additionally coupled to the external AC power supply. The light source switching control unit 72 activates selectively the cold cathode fluorescent lamp driving unit 74 and the LED driving unit 76 in response to an instruction IS from a microprocessor or microcontroller 70 of an electronic apparatus (not shown). The microprocessor provides the instruction IS in accordance with display brightness set by a user).

claim 3 Hara teach wherein the first backlight source is an edge backlight (fig. 1A, cold cathode fluorescent lamp 10) and the second backlight source is a micro light-emitting diode array (fig. 1A, LED's 30).

Regarding claim 4 Hara teach wherein the first power source is a battery power source and the second power source is a plug-in power source (fig.1A, col. 3, col. 4 when an external AC power supply is used for a transmissive liquid crystal display device and an electronic apparatus with such a liquid crystal display device, a cold cathode fluorescent lamp may be used as a light source to ensure satisfactory display quality. On the other hand, when a DC battery source is used, an LED may be used as a light source to save power dissipation).

Regarding claim 5 Hara teach wherein the batter power source includes a battery internal to the apparatus (fig.1A, col. 3, col. 4).

Regarding claim 6 Hara teach wherein controller is to activate the edge backlight when a battery power source is detected and to activate the micro light-emitting diode array when a plug-in power source is detected (fig. 1A, col. 4, line 43-53, cold cathode fluorescent lamp driving unit 74 is coupled to an external AC power supply (not shown) and to a DC battery (not shown). The LED driving unit 76 is coupled to the DC battery. The LED driving unit 76 may be additionally coupled to the external AC power supply. The light source switching control unit 72 activates selectively the cold cathode fluorescent lamp driving unit 74 and the LED driving unit 76 in response to an instruction 

Regarding claim 7 Hara teach a method, comprising: 
determining a source of power for a display device, the display device including a display panel and at least two backlight sources to backlight the display panel; activating a first backlight source of the at least two backlight sources when the source of power is determined to be a first power source; and activating a second backlight source of the at least two backlight sources when the source of power is determined to be a second power source (fig. 1A, col. 3-col. 4, line 43-53, cold cathode fluorescent lamp driving unit 74 is coupled to an external AC power supply (not shown) and to a DC battery (not shown). The LED driving unit 76 is coupled to the DC battery. The LED driving unit 76 may be additionally coupled to the external AC power supply. The light source switching control unit 72 activates selectively the cold cathode fluorescent lamp driving unit 74 and the LED driving unit 76 in response to an instruction IS from a microprocessor or microcontroller 70 of an electronic apparatus (not shown). The microprocessor provides the instruction IS in accordance with display brightness set by a user).
claim 8 Hara teach wherein the first backlight source is an edge backlight (fig. 1A, cold cathode fluorescent lamp 10) and the second backlight source is a micro light-emitting diode array (fig. 1A, LED's 30).

Regarding claim 9 Hara teach wherein the first power source is a battery power source and the second power source is a plug-in power source (fig.1A, col. 3, col. 4 when an external AC power supply is used for a transmissive liquid crystal display device and an electronic apparatus with such a liquid crystal display device, a cold cathode fluorescent lamp may be used as a light source to ensure satisfactory display quality. On the other hand, when a DC battery source is used, an LED may be used as a light source to save power dissipation).

Regarding claim 10 Hara teach wherein the batter power source includes a battery internal to the apparatus (fig.1A, col. 3, col. 4).

Regarding claim 11 Hara teach wherein controller is to activate the edge backlight when a battery power source is detected and to activate the micro light-emitting diode array when a plug-in power source is detected (fig. 1A, col. 4, line 43-53, cold cathode fluorescent lamp driving unit 74 is coupled to an external AC power supply (not shown) and to a DC battery (not shown). The LED driving unit 76 is coupled to the DC battery. The LED driving unit 76 may be additionally coupled to the external AC power supply. The light source switching control unit 72 activates selectively the cold cathode fluorescent lamp driving unit 74 and the LED driving unit 76 in response to an .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hara (US 6885360) in view of Zhang (US 20140062329).

Regarding claim 12 Hara teach [[a non-transitory computer-readable storage medium encoded]] with instructions executable by a processor of a computing system, the computer-readable storage medium comprising instructions to: determine a source of power for a display device, the display device including a display panel and at least two backlight sources to backlight the display panel; activate one backlight source of the at least two backlight sources based on the determined source of power (fig. 1A, col. 3-col. 4, line 43-53, cold cathode fluorescent lamp driving unit 74 is coupled to an external 
Hara does not expressly teach a non-transitory computer-readable storage medium.
However Zhang teach a non-transitory computer-readable storage medium [0031].
Therefore it would have been obvious to one of the ordinary skilled in the art to combine Hara in light of Zhang teaching so that it may include a non-transitory computer-readable storage medium.
The motivation is to provide two backlights for two frequencies of a display panel.

Regarding claim 13 Hara teach wherein the instructions to activate include instructions to: 9WO 2020/018100PCT/US2018/042817 activate a first backlight source of the at least two backlight sources when the source of power is determined to be battery power source; and activate a second backlight source of the at least two backlight sources when the source of power is determined to be a plug-in power source (fig. 1A, col. 4, line 43-53, cold cathode fluorescent lamp driving unit 74 is coupled to an external AC power supply (not shown) and to a DC battery (not shown). The LED driving unit 76 is coupled to the DC battery. 

Regarding claim 14 Hara teach wherein the first power source is a battery power source and the second power source is a plug-in power source (fig.1A, col. 3, col. 4 when an external AC power supply is used for a transmissive liquid crystal display device and an electronic apparatus with such a liquid crystal display device, a cold cathode fluorescent lamp may be used as a light source to ensure satisfactory display quality. On the other hand, when a DC battery source is used, an LED may be used as a light source to save power dissipation).

Regarding claim 15 Hara teach wherein the batter power source includes a battery internal to the apparatus (fig.1A, col. 3, col. 4).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Price et. al. 20080315785.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOWFIQ ELAHI whose telephone number is (571)270-1687.  The examiner can normally be reached on M-F: 10AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on (571)272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/TOWFIQ ELAHI/Primary Examiner, Art Unit 2625